Citation Nr: 0109459	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-03 743	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to an increased rating for a service-
connected left ankle condition, currently rated 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
October 1966, from July 1967 to October 1969, and from 
February 1970 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision which, in 
part, denied service connection for peripheral neuropathy and 
bilateral carpal tunnel syndrome and denied an increase in a 
10 percent evaluation for a left ankle condition.  In a 
September 1999 decision, the evaluation for the left ankle 
condition was increased to 20 percent disabling.  The veteran 
continued to appeal for a higher evaluation.  A personal 
hearing at the RO was held in June 1999.  The veteran was 
also afforded a videoconference hearing before the 
undersigned member of the Board in January 2001.  

The Board notes that in July 2000, the veteran submitted an 
application to reopen claims for service connection for 
stomach problems, residuals of a head injury, a nervous 
condition, and a back injury.  In addition, he filed informal 
claims of service connection for PTSD, a skin rash, cysts, 
and hearing loss and for increased ratings for hypertension 
and otitis media.  These claims have not yet been adjudicated 
and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifest during service, 
nor was peripheral neuropathy manifest to a compensable 
degree within one year of exposure to herbicides; there is no 
competent medical evidence of a causal link between the 
condition and any incident of service, including as secondary 
to herbicide exposure.  

2.  There are no clinical findings of bilateral carpal tunnel 
syndrome in service and no competent medical evidence 
associating the condition to service.  

3.  The veteran's service-connected left ankle disability is 
manifested by swelling, pain, mild degenerative joint 
disease, and reduced range of motion of 5 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, including as secondary to 
herbicide exposure was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. §§  3.303, 3.304 (2000).  

3.  The criteria for a rating in excess of 20 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from February 
1959 to October 1966, from July 1967 to October 1969, and 
from February 1970 to December 1979.  A review of his service 
medical records is entirely negative for complaints, 
diagnosis, or treatment of neurological disorders, including 
peripheral neuropathy or bilateral carpal tunnel syndrome.  
Medical records reflect that the veteran twisted his left 
ankle on several occasions during active service.  Diagnoses 
included left ankle contusion and sprained left ankle.  X-ray 
studies conducted in December 1970 showed soft tissue 
swelling with no bone injury.  

In May 1980, the veteran filed an application for service 
connection for several conditions, including residuals of a 
left ankle injury. 

On VA examination in September 1980, varus instability of the 
left ankle joint was shown.  

In a September 1981 Board decision, it was determined that 
service connection for residuals of a left ankle injury had 
been established.  

In an October 1981 RO decision implementing the Board 
decision, service connection for residuals of a left ankle 
injury was established with a noncompensable evaluation.  

In a September 1991 decision, the evaluation for the 
veteran's service-connected left ankle condition was 
increased to 10 percent disabling.  

VA medical records dated from August 1990 to September 1991 
reflect that the veteran was seen for continued complaints of 
left ankle pain, swelling and instability.  A July 1991 
record notes that X-ray studies showed degenerative joint 
disease of the left ankle.  

VA medical records dated from February 1997 to September 1998 
show that the veteran was seen for complaints of bilateral 
hand pain and numbness.  A March 1997 record notes numbness 
of the toes with neuropathy.  Records from May 1997 reflect 
the veteran's continued treatment for bilateral hand pain and 
numbness.  Nerve conduction studies conducted in May 1997 
show moderately severe carpal tunnel syndrome, right greater 
than left.  A June 1997 record notes that the veteran was 
scheduled for left carpal tunnel release surgery in July 
1997.  It was also noted that the veteran had worn a left 
ankle brace since 1991.  Records dated in July 1997 and 
October 1997 reflect that the veteran had considerable 
improvement in his left hand symptoms following the carpal 
tunnel release surgery; however, the right hand was getting 
worse.  It was noted that an electromyography study suggested 
polyneuropathy.  In January 1998, the veteran was noted to 
have ulnar nerve parasthesia.  A February 1998 record shows 
that the veteran complained of pain in both hands.  Bilateral 
cubital tunnel syndrome was noted.  A July 1998 record 
reflects the veteran's complaints of pain and burning of the 
legs, arms and hands.  The diagnostic assessment was 
polyneuritis secondary to hemochromatosis.  A September 1998 
VA record notes that an EMG study was suggestive of 
polyneuropathy.  

VA medical records dated from February 1999 to May 1999 
reflect that the veteran was seen with complaints of multiple 
pain symptoms.  It was noted that the veteran used a left 
ankle brace secondary to a weak ankle.  In a January 1999 
record the examiner noted the difficulties involved in 
treating neuropathies.  The examiner indicated that the cause 
of such was unknown in 50 percent of cases.  The veteran 
maintained that Agent Orange was the cause of all of his 
health problems.  A February 1999 record notes a diagnosis of 
Parkinsonism.  

In June 1999, the veteran submitted copies of a document 
entitled "Agent Orange Review" which essentially provided 
information regarding diseases associated with Agent Orange.  
Conditions listed in the document included transient or 
subacute peripheral neuropathy.  

During the June 1999 RO hearing, the veteran testified that 
his left ankle condition had worsened and included stiffness, 
swelling, pain and instability.  He stated that his carpal 
tunnel syndrome was secondary to his military occupation as 
an aircraft technician.  He related that during service he 
experienced symptoms of coldness and numbness of the arms, 
hands, toes and feet.  The veteran indicated that he was 
diagnosed with both peripheral neuropathy and carpal tunnel 
syndrome.  

On VA examination in August 1999, the examiner noted that the 
veteran was retired due to diagnosis of Parkinson's disease.  
The veteran complained of left ankle pain and indicated that 
he wore an ankle brace for stability.  On physical 
examination, soft tissue swelling of both ankles was noted, 
left greater than right.  Laxity to inversion and eversion 
stress was noted on the left ankle.  Range of motion testing 
revealed dorsiflexion of 5 degrees and plantar flexion of 30 
degrees.  The veteran complained of tenderness on motion of 
the left ankle.  The diagnostic impression was left ankle 
instability secondary to multiple sprains.  It was noted that 
Parkinson's disease was the overwhelming reason for his 
difficulty ambulating.  

VA X-ray studies of the left ankle showed mild degenerative 
joint disease with soft tissue swelling.  

During the January 2001 videoconference hearing, the veteran 
testified that he experienced constant pain, swelling, 
stiffness and instability of the left ankle.  The veteran 
indicated that he wore metal short-leg braces on both ankles 
for support.  It was noted that he used a walker and an 
electronic wheelchair and took prescription medication for 
his left ankle condition.  He related that his first symptoms 
of peripheral neuropathy began in 1969 with numbness in the 
arms and legs.  He said that he was seen on several occasions 
during service with such complaints.  He claimed that he was 
first diagnosed with peripheral neuropathy in 1998.  The 
veteran stated that he was also diagnosed with Parkinson's 
disease which could overlap with peripheral neuropathy 
symptoms. The veteran indicated that he took pain medication 
for carpal tunnel syndrome.  The veteran testified that his 
military occupation as an aircraft electrician required using 
fine movements with tools in tight spaces.  He said that he 
received treatment during service for complaints related to 
his wrist.  The veteran related that he used a scooter due to 
his service-connected left ankle disorder, a hip replacement, 
a right ankle condition, and knee problems.  




II.  Analysis

A.  Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy due to 
exposure to Agent Orange while in Vietnam.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

With regard to Agent Orange exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt v. 
West, 12 Vet. App. 164 (1999).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii) (2000). "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2000).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (2000).  Additionally, acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), note 2 (2000).  

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis involving peripheral 
neuropathy.  The first post-service medical evidence 
reflecting a diagnosis of peripheral neuropathy is dated in 
1997, many years after his separation from service.  The 
veteran has stated that he served in Vietnam; however, the 
available service records, including his DD Form 214 do not 
clearly show service in Vietnam.  Even assuming that he had 
Vietnam service, the first diagnosis of peripheral neuropathy 
was 18 years after his discharge from service in 1979.  
Therefore, there is no evidence that peripheral neuropathy 
became manifest to a degree of 10 percent or more within a 
year after the last date on which he was exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii).  

In addition, the Board notes that the record does not include 
a competent opinion relating peripheral neuropathy to 
herbicide exposure.  Although the veteran has testified that 
a treating physician told him that his peripheral neuropathy 
was related to claimed exposure to Agent Orange, the 
available medical records do not indicate such an opinion was 
made by any treating physician.  Unfortunately, a statement 
of a lay person as to what a medical professional told him is 
insufficient to establish a medical diagnosis or etiological 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a July 1998 record reflects that polyneuritis was 
related to diagnosed hemochromatosis.  Under such 
circumstances, the veteran's claim for service connection for 
peripheral neuropathy, as secondary to herbicide exposure 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As noted above, the service medical records are negative for 
treatment, complaints or diagnosis related to peripheral 
neuropathy and the first post-service evidence of such is 
dated in 1997.  In this regard, the Board also notes that the 
claims file does not contain competent medical evidence which 
shows that peripheral neuropathy is related to a disease or 
injury incurred during any of his periods of active service.  
Thus, the claim of entitlement to service connection for 
peripheral neuropathy on a direct basis must also be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


B.  Carpal Tunnel Syndrome 

The veteran contends that he has bilateral carpal tunnel 
syndrome which began during active duty.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran currently maintains that his occupation of 
aircraft electrician in service necessitated repetitive fine 
movements and as a result, he developed symptoms of carpal 
tunnel syndrome.  Service medical records from the veteran's 
periods of active duty do not show any clinical findings 
associated with carpal tunnel syndrome.  The first post-
service medical evidence of carpal tunnel syndrome is dated 
in 1997, including records showing that he underwent a carpal 
tunnel release that year.  The medical evidence of record 
places the etiology of the veteran's bilateral carpal tunnel 
symptomatology well beyond the scope of his military service 
and thus, is more persuasive than his current contentions of 
onset of symptomatology in service.  

Moreover, the record is negative for any competent evidence 
establishing a link between bilateral carpal tunnel syndrome 
and the veteran's periods of active duty.  Although the 
veteran has expressed his opinion that such a nexus or 
relationship exists, he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, in the absence of 
competent evidence linking bilateral carpal tunnel syndrome 
to his active duty service, the veteran's claim must fail, 
and the benefits sought on appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


C.  Left Ankle Disability

The veteran claims that his service-connected left ankle 
disability warrants an evaluation in excess of 20 percent.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.  

Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle, and a maximum 20 percent rating is 
warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5271.  

Recent medical evidence shows that the left ankle disability 
is manifested by pain, swelling, mild degenerative changes, 
and some limitation of motion.  On VA examination in August 
1999, range of motion of the left ankle was as follows: 
dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  
The veteran reported tenderness on motion of the left ankle.  

The RO has rated the veteran's left ankle disability as 20 
percent disabling.  This is the maximum rating available 
under this code.  For an even higher rating (30 percent), the 
ankle would have to be ankylosed (i.e., fused or immobilized) 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees (Code 5270).  
The veteran does not have true ankylosis, or fusion, of the 
ankle joints, and such code is not for application.  

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for a left ankle 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

The Board is well aware of the recent changes in law with 
regard to VA's duty to assist claimants, including the 
necessity of securing such pertinent military and non-
military records as may substantiate the appellant's claim.  
Based on a review of the claims file, the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
175, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file.  Service medical records 
were obtained and associated with the claims file, and 
documentation in the claims file indicates that all available 
records have been forwarded.  A VA examination was conducted 
and a copy of the report is associated with the file.  Thus, 
the statutory requirements in the Veteran's Claims Assistance 
Act of 2000 have been satisfied through the development 
action undertaken by the RO.  


ORDER 

Service connection for peripheral neuropathy, on a direct 
basis and as secondary to herbicide exposure, is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  

An increased rating for a left ankle disability is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

